Citation Nr: 0210361	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-00 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to restoration of a 20 percent rating for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1940 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 1998 
which denied service connection for left ear hearing loss, 
and reduced a 20 percent rating for right ear hearing loss to 
10 percent effective.  The veteran failed to report for a 
hearing scheduled at the Board in March 2002.


FINDINGS OF FACT

1.  Left ear hearing loss began many years after the 
veteran's active duty and was not caused by any incident of 
such service.  

2.  The veteran is only service-connected for right ear 
hearing loss, and is not totally deaf in both ears, and the 
maximum rating for unilateral hearing loss is 10 percent.  
The RO mistakenly assigned a 20 percent rating for right ear 
hearing loss; that rating remained in effect for several 
years but was not protected; and the RO corrected the rating 
error by assigning a 10 percent rating for right ear hearing 
loss.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Service-connected right ear hearing loss is no more than 
10 percent disabling, and the criteria for restoration of a 
20 percent rating for right ear hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.383, 
4.85, Code 6100, 4.86 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from October 1940 to September 
1945.

Service medical records show that the veteran was treated on 
numerous occasions for right ear problems, including chronic 
otitis media, suppurative, perforated tympanic membrane, 
mastoiditis, and impaired hearing.  No complaints or abnormal 
findings pertaining to the left ear were noted in the service 
medical records.  

Records after service show that the veteran was treated in 
the clinic of Dr. Pila from October 1945 to December 1945, 
for otitis media of the right ear, and allergic rhinitis.  

VA evaluations in July 1946 and February 1947 show history, 
complaints, and abnormal findings pertaining to the right ear 
only. Hearing was 20/20 in the left ear in February 1947.  

An evaluation in Dr. Pila's clinic in August 1947 showed the 
left ear to be normal on examination.  Hearing in the left 
ear was 20/20.  

X-rays of both mastoids in October 1947 were consistent with 
chronic suppurative right mastoiditis.  

On a VA examination in November 1950, the veteran's left ear 
was described as entirely normal, and hearing was 20/20 in 
the left ear.  

An evaluation by M. Alonso, M.D., in September 1956, 
disclosed a history of discharge and hearing loss in the 
right ear.  On exam, the left ear canal and tympanic membrane 
were normal looking.  

On a VA examination in January 1957, the left ear was normal 
on examination.  Chronic suppurative otitis media and 
mastoiditis, right, and secondary conductive deafness, right, 
were diagnoses.  Hearing was 8/20 on the right and 15/20 on 
the left.

A VA ear examination in April 1957 noted that the veteran had 
a history of long-standing pain and suppuration from both 
ears.  He had been seen by that examiner on and off for 
years.  On examination, the veteran had retracted tympani, at 
present clean.  He had some loss of hearing bilaterally of 
conductive type.

On a VA examination in July 1958, a long-standing history of 
chronic suppurative middle ear disease on the right side was 
noted.  Audiogram showed 60 to 70 percent loss of conduction 
on the right and 10 percent loss on the left.  

X-rays of both mastoids, by C. Jimenez, M.D., in November 
1960 showed the left mastoid was normal, with no sign of 
disease.  The right mastoid, on the other hand, was noted to 
be almost completely sclerotic, secondary to long-standing 
inflammation.  

A VA examination in April 1961 showed severe mixed type 
hearing loss on the right, and moderate sensorineural hearing 
loss on the left.  The left tympanic membrane was intact, and 
scarred.  

VA examinations of the ears in September 1966 and March 1967 
showed left hearing to be within normal limits.   

A private audiogram in April 1980 disclosed moderate, 
sensorineural hearing loss in the left ear.  An audiogram 
disclosed pure tone thresholds in the left ear at the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 25, 
25, 55, 55, and 60 decibels, respectively.  

On a VA examination in April 1991, an audiogram disclosed 
pure tone thresholds in the right ear at the frequencies of 
1000, 2000, 3000, and 4000 hertz of 90, 80, 105, and 105 
decibels, respectively.  Corresponding findings in the left 
ear were 25, 60, 60, and 60 decibels.  The average pure tone 
decibel loss for the four frequencies from 1000 through 4000 
hertz was 95 decibels in the right ear and 51 decibels in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 60 percent in the right ear and 80 percent in the 
left ear.   

At the time of an October 1991 RO decision, the veteran was 
only service-connected for right ear hearing loss which was 
rated 10 percent; he was not service-connected for left ear 
hearing loss.  This RO decision mistakenly increased the 
rating for service-connected right ear hearing loss to 20 
percent (effective May 1991); the rating error involved 
considering left ear hearing loss when rating service-
connected right ear hearing loss.

A private audiology evaluation in June 1998 noted that the 
veteran had profound loss of hearing for purposes of 
communication in the right ear, with poor discrimination 
ability.  In the left ear, he had mild loss of hearing for 
communication purposes, with excellent discrimination 
ability.  Impedance audiometry of the left ear indicated 
normal middle ear function for he left ear.  There was good 
mobility of the left tympanic membrane.  In June 198, the 
veteran filed a claim for an increased rating for his right 
ear condition.  

In August 1998, a VA examination was conducted, An audiogram 
revealed pure tone thresholds in the right ear at the 
frequencies of 1000, 2000, 3000, and 4000 hertz of 105, 105, 
95, and 110 decibels, respectively.  Corresponding findings 
in the left ear were 40, 60, 55, and 60 decibels.  Word 
recognition was 92 percent on the right and 64 percent on the 
left.  The average pure tone decibel loss for the four 
frequencies from 1000 through 4000 hertz was 103 decibels in 
the right ear and 53 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 30 percent 
in the right ear and 90 percent in the left ear.  In the left 
ear, there was sensorineural hearing loss, with normal middle 
ear function.  

In a November 1998 decision, the RO denied service connection 
for left ear hearing loss.  It also corrected the error in 
the earlier RO decision which had assigned a 20 percent 
rating for service-connected right ear hearing loss; the RO 
reduced the rating for right ear hearing loss to 10 percent 
(effective February 1999).

An evaluation by a private audiologist in December 1998 noted 
a history o chronic middle ear infections and mastoiditis in 
the right ear for several years.  He complained of 
progressive bilateral hearing loss.  The right ear had severe 
to profound mixed hearing loss.  The left ear had 
sensorineural hearing loss.  Results were indicative of 
middle ear dysfunction in the right ear and normal middle ear 
functio in the left ear.  The left ear had normal mobility of 
the tympanic membrane.  

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Service and post-service medical records have been 
obtained, and a VA examination was provided.  The veteran 
failed to report for a hearing.  The Board is satisfied that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Service connection for left ear hearing loss

The veteran contends that he should be service connected for 
hearing loss in both ears.  He maintains that he had problems 
with his left ear in service, as well as his right ear.  He 
asserts that no audiometric testing was performed in service, 
so that left ear hearing loss would not have been detected.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be rebuttably presumed for 
certain chronic conditions, including sensorineural hearing 
loss, which are manifest to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 ; 38 C.F.R. §§ 3.307, 3.309.  

The evidence does not show left ear hearing loss, or any 
other left ear problems, such as otitis media or mastoiditis, 
in service.  Although the veteran claimed that a 1942 
hospitalization included a diagnosis of a suppurative 
condition in the left ear, a careful review of all service 
medical records, including the 1942 hospitalizations, does 
not show any diagnoses pertaining to the left ear.  

Further, findings pertaining to the left ear were entirely 
normal on examinations in 1947, 1950, 1956, and January 1957.  
Although a VA ear examination in April 1957 reported that the 
veteran had a history of long-standing pain and suppuration 
from both ears, this is contradictory to the remainder of the 
evidence of record prior to the claim filed in 1998, 
including an examination report by this same doctor in July 
1958.  

Further, although this doctor, on both occasions, noted 
bilateral conductive hearing loss, subsequent audiograms in 
1966 and 1967 showed left ear hearing to be within normal 
limits.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The April 1980 audiogram, which disclosed pure tone 
thresholds of 25, 25, 55, 55, and 60 decibels, shows hearing 
loss for VA purposes at that time.  Subsequent to that, 
hearing loss in the left ear has been shown.  However, this 
hearing loss, first shown many years after service, has not 
been attributed to service onset, by any competent medical 
provider.  The veteran, as a layman, is not competent to 
provide a medical opinion as to diagnosis or etiology of the 
claimed condition.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).   

The weight of the evidence demonstrates that the veteran's 
current left ear hearing loss began many years after his 
active duty and was not caused by any incident of such 
service.  As the preponderance of the evidence is against the 
claim for service connection for left ear hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Restoration of 20 percent rating for right ear hearing loss

In August 1998, the VA proposed to reduce the veteran's 20 
percent evaluation for right ear hearing loss to 10 percent, 
on the basis of clear and unmistakable error (CUE) in the 
earlier grant of a 20 percent rating, pursuant to 38 C.F.R. § 
3.105(a).  It is contended that the RO did not follow 
appropriate procedures for reduction, as required under 
38 C.F.R. §§ 3.105(e) and 3.344.  

However, the reduction was not effectuated until the October 
1998 rating decision, and the veteran was notified of the 
proposed reduction and provided an opportunity to respond, as 
required by 38 C.F.R. § 3.105(e).  Because the rating was 
based on CUE, the provisions of 38 C.F.R. § 3.344, which 
address the requirements for showing improvement in a 
condition, do not apply.  In this regard, the reduction was 
based on error in the prior decision, and not improvement in 
the condition.  Consequently, the appropriate procedures were 
followed.  

As to the question of whether reduction was appropriate, 
based on the merits, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In general, evaluations for defective hearing are based on 
organic impairment of hearing acuity, as measured by the 
results of controlled discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability from service-connected bilateral hearing loss, the 
rating schedule provides eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  Id.  Where service 
connection is only in effect for one ear, unless there is 
total deafness in both ears, the non-service-connected ear is 
considered normal, and assigned a numeric designation of 
level I.  VAOPGCPREC 32-97 (Aug. 29, 1997); 38 C.F.R. §§ 
3.383, 4.85(f).  A 10 percent rating is the maximum rating 
provided for unilateral hearing loss (absent total deafness 
in both ears).

During the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of hearing loss disability were 
amended, effective June 10, 1999.  See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  The amended regulations 
contain essentially identical criteria, except for a new 
regulation which addresses exceptional patterns of hearing 
impairment as defined by the regulation.  In such cases, 
hearing loss may be rated based only on puretone threshold 
average (without consideration of speech discrimination).  
However, this special rating method in inapplicable to the 
instant case, given the fact that a 10 percent rating is the 
maximum rating provided for unilateral hearing loss (absent 
total deafness in both ears).  See 38 C.F.R. §§ 4.85(c), 4.86 
(2001). 

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1993).  As noted, unless the veteran is totally 
deaf in both ears, the maximum schedular evaluation for 
service-connected unilateral hearing loss is 10 percent.  The 
veteran is not totally deaf in both ears.  

An evaluation in excess of 10 percent is not legally 
permitted for unilateral service-connected hearing loss of 
the right ear in the present case.  The earlier RO grant of a 
20 percent rating for service-connected right ear hearing 
loss was clearly erroneous.  That rating was in effect for 
several years but was not protected.  See 38 U.S.C.A. § 110.  
The RO has correctly reduced the rating for service-connected 
right ear hearing loss to 10 percent, and restoration of a 20 
percent rating is not warranted.  


ORDER

Service connection for left ear hearing loss is denied.

Restoration of a 20 percent rating for right ear hearing loss 
is denied.





		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

